*746In Opinion of the Justices, 334 Mass. 745, 757 (1956) the Justices said, “If the proposal has not been seasonably laid before any joint session, and the two houses fail to agree upon a time for holding any such session we think the Governor must call such a session, so that the proposal may be laid before it not later than the second Wednesday in May of the year in which the proposal was introduced. He may call subsequent joint sessions if necessary, and if the houses fail to agree upon them.”
The statement of the Justices is clear and unless we repudiate it, we must answer both questions in the affirmative. In view of the clear language of art. 81 we are of opinion that no other answer could reasonably be made. See to similar effect Opinion of the Justices, 237 Mass. 589, 590-591 (1921); Opinion of the Justices, 318 Mass. 793, 796-797 (1945).
To question 1 we answer, “Yes.”
To question 2 we answer, “Yes.”
Raymond S. Wilkins.
John V. Spalding.
Arthur E. Whittemore.
R. Ammi Cutter.
Paul G. Kirk.
Jacob J. Spiegel.
Paul C. Reardon.